      Case 3:15-cv-00347-EMC Document 193 Filed 10/26/18 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
   In re LEAPFROG ENTERPRISES, INC.           )   Master File No. 3:15-cv-00347-EMC
11 SECURITIES LITIGATION                      )
                                              )   CLASS ACTION
12                                            )
     This Document Relates To:                )   [PROPOSED] ORDER APPROVING PLAN
13                                            )   OF ALLOCATION
             ALL ACTIONS.                     )
14                                            )

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     1467818_1
                 Case 3:15-cv-00347-EMC Document 193 Filed 10/26/18 Page 2 of 2




            1         THIS MATTER having come before the Court on Lead Plaintiff’s Motion for Final Approval

            2 of Class Action Settlement and Plan of Allocation of Settlement Proceeds (ECF No. 184) in the

            3 above-captioned action; the Court having considered all papers filed and proceedings herein and

            4 otherwise being fully informed of the matters hereto;

            5         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

            6         1.      For purposes of this Order, the terms used herein shall have the same meanings as set

            7 forth in the Stipulation of Settlement dated February 22, 2018. ECF No. 170-1.

            8         2.      Pursuant to Federal Rule of Civil Procedure 23, this Court hereby finds and concludes

            9 that due and adequate notice was directed to Persons who are Settlement Class Members advising

       10 them of the Plan of Allocation and of their right to object thereto, and a full and fair opportunity was

       11 accorded to such Persons and entities who are Settlement Class Members to be heard with respect to

       12 the Plan of Allocation.

       13             3.      The Court hereby finds and concludes that the formula for the calculation of the

       14 claims of Authorized Claimants, which is set forth in the Notice of Proposed Settlement of Class

       15 Action (the “Notice”) sent to Settlement Class Members, provides a fair and reasonable basis upon

       16 which to allocate the proceeds of the Net Settlement Fund provided by the Settlement among eligible

       17 Settlement Class Members, with due consideration having been given to administrative convenience

       18 and necessity.
       19             4.      The Court hereby finds and concludes that the Plan of Allocation, as set forth in the

       20 Notice, is, in all respects, fair and reasonable, and the Court hereby approves the Plan of Allocation.

       21             IT IS SO ORDERED.
                                                                                ISTRIC
                                                                          T ES D       TC
       22                                                               TA
                                                                                                  O




                       October 26, 2018
                                                                       S




                DATED: _____________________                     ___________________________________
                                                                                                   U
                                                                      ED




       23
                                                                                                    RT




                                                                 HONORABLE EDWARD M.       CHEN
                                                                                   D ERED JUDGE
                                                                  UNIT




                                                                              O O R
                                                                       IT IS S
                                                                 UNITED STATES    DISTRICT
       24
                                                                                                           R NIA




       25
                                                                                              . Chen
                                                                                       dward M
                                                                  NO




                                                                                Judge E
                                                                                                           FO




       26
                                                                    RT




                                                                                                       LI




                                                                           ER
                                                                      H




                                                                                                   A




       27                                                                                              C
                                                                                N                 F
                                                                                    D IS T IC T O
       28                                                                                 R

1467818_1       [PROPOSED] ORDER APPROVING PLAN OF ALLOCATION - 3:15-cv-00347-EMC                                  -1-
